Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance

Claims 11-5, 8-12, 15 and 17-20 are allowed.

Reasons for Allowance:

Regarding claim 1:
The closest art of record singly or in combination fails to teach or suggest the limitations “  receive the frame of image data; divide the i-th row of pixel data into the K sets of pixel data; simultaneously transmit the K sets of pixel data to the K timing controllers in the display assembly; sequentially and respectively store every S pixel data in pixel data from a first pixel datum to an M-th pixel datum among the i-th row of pixel data into a second buffer in second buffers from a first second buffer to a (K-1)-th second buffer; and store pixel data from a [(K-1)xS+1I-th pixel datum to the M-th pixel datum among the i-th row of pixel data into a K-th second buffer, wherein M is greater than a product of (K-1) and S and is less than or equal to a product of K and S ((K-1)xS<MEKXS), and S and M are both positive integers, and S pixel data in each second buffer from the first second buffer to the (K-1)-th second buffer constitute the set of pixel data ([0130-0133], Fig. 7 and 10) ” with all other limitations as recited in claim 1.

Regarding claim 15:
 The closest art of record singly or in combination fails to teach or suggest the limitations “  the display panel being configured to receive K sets of data voltages output by the K data driving circuits for display; wherein the transmission method 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Pertinent art of record
Pertinent art of record Han (US 9858897) discloses display device
Kim (US 11126288) discloses display device.


Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692